Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Amended and Restated Credit Agreement (this “First
Amendment”) is made as of this 16th day of March, 2012, by and among THE GC NET
LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited liability company,
WILL PARTNERS REIT, LLC, a Delaware limited liability company, THE GC NET LEASE
(SYLMAR) INVESTORS, LLC, a Delaware limited liability company, RENFRO PROPERTIES
LLC, a California limited liability company, THE GC NET LEASE (LOVELAND)
INVESTORS, LLC, a Delaware limited liability company, and THE GC NET LEASE
(REDMOND) INVESTORS, LLC, a Delaware limited liability company, each having an
address at 2121 Rosecrans, Ste. 3321, El Segundo, California 90245 (collectively
the “Borrowers” and each a “Borrower”), KEYBANK NATIONAL ASSOCIATION, as Agent
(the “Agent”) on behalf of Bank of America, N.A. and the other Lenders party to
the Credit Agreement from time to time, BANK OF AMERICA, N.A., as a Lender,
NORTH SHORE COMMUNITY BANK & TRUST COMPANY, as a Lender, and the Subsequent
Lender (as defined below).

W I T N E S S E T H:

WHEREAS, reference is hereby made to that certain Amended and Restated Credit
Agreement dated as of November 18, 2011 (the “Credit Agreement”; unless
otherwise defined herein, capitalized terms shall have the meanings provided in
the Credit Agreement) entered into by and among the Borrowers, KeyBank National
Association, as Agent, and the Lenders; and

WHEREAS, the Borrowers have requested an increase in the aggregate Commitments
of the Lenders to $115,000,000.00 (the “Facility Increase”), to be effected by
the admission of REGIONS BANK (the “Subsequent Lender”) as a Lender and as
Documentation Agent under the Credit Agreement with a Commitment of $35,000,000.
Such Facility Increase shall be effective on or about the Effective Date (as
defined below).

WHEREAS, the Borrowers, the Agent and the Lenders have agreed to amend and
modify the Credit Agreement as set forth herein.

NOW, THEREFORE, it is agreed by and among the Borrowers, the Agent and the
Lenders as follows:

1. The definition of “Fixed Charge Coverage Ratio” in the Credit Agreement is
hereby amended to add the following clause to such definition following the
phrase “plus all of the Parent’s and the Borrower’s Interest Expense”:

“calculated as if the related Indebtedness was in place as of the beginning of
such period”

2. Section 2.19(b)(iv) of the Credit Agreement is hereby amended to delete
therefrom the reference to “Issuing Bank” so that such section reads:

“(iv) the Borrower shall have paid to the Administrative Agent all amounts then
due and payable to any of the Lenders and the Administrative Agent under the
Loan Documents, including the extension fee described in Section 2.11(d)
hereof;”



--------------------------------------------------------------------------------

3. A new Section 5.01(g) of the Credit Agreement is hereby added as follows:

“(g) promptly following receipt thereof, any financial information received by
Borrower from any tenant at a Mortgaged Property. To the extent any tenant
providing such financial information is not a publicly held company, the
provision of such information shall be made subject to the acknowledgment and
acceptance by any third party to whom such financial information is provided
that such financial information is being disseminated on a confidential basis in
accordance with Agent’s standard syndication process which shall in any event
require “click through” or other affirmative action on the part of the recipient
to access such financial information. Agent may use any such confidential
information from tenants only in connection with performing analysis consistent
with the terms of this Agreement and may disseminate such information only to
its employees, affiliates, directors, members, partners, co-lenders, agents and
advisors having a need for access to such information in connection therewith.
Agent shall also be permitted to provide such confidential financial information
to any special servicer, rating agency or other third party entitled to receive
the same under the terms of any servicing agreement to which Agent is a party.”

4. The last paragraph of Section 5.14 of the Credit Agreement is hereby amended
to delete the phrase “other than the Borrower” therefrom so that such paragraph
reads as follows:

“Subject to the satisfaction of the provisions of this Section, any Borrower
owning the Release Tract which has no other ownership interest in any of the
Remaining Projects, will be released from further payment and performance of the
Loans on the Partial Release Date, other than obligations under the
Environmental Indemnity.”

5. Section 6.09(c) of the Credit Agreement is hereby revised to read as follows:

“(c) Indebtedness under the Mezzanine Loan;”

6. A new Article VII (q) of the Credit Agreement is hereby added as follows:

“(q) a monetary default occurs under that certain Mezzanine Credit Agreement
dated as of January 31, 2012 by and among KeyBank, National Association, as
administrative agent and lender, The GC Net Lease (Redmond) Member, LLC and
certain affiliated entities, collectively as borrower.”

 

-2-



--------------------------------------------------------------------------------

7. The first clause of Section 9.02(b) is hereby revised to read as follows:

“Neither this Agreement, nor the intercreditor agreement entered into in
connection with the Mezzanine Loan, nor any provision hereof or thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders;”

8. The Subsequent Lender hereby (a) acknowledges, agrees and confirms that, by
its execution of this First Amendment, it will be deemed to be a party to the
Credit Agreement and a Lender for all purposes of the Credit Agreement and the
other Loan Documents, and shall have all of the rights and obligations of a
Lender thereunder as if it had executed the Credit Agreement and the other Loan
Documents; (b) ratifies, as of the date hereof, and agrees to be bound by, all
of the terms, provisions and conditions contained in the Loan Documents
applicable to a Lender; (c) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to become a Lender under the Credit Agreement; (d) confirms that all
approvals and authorizations required to permit the execution, delivery,
performance and consummation by the Subsequent Lender of this First Amendment,
and the performance by the Subsequent Lender as a Lender under the Credit
Agreement, have been obtained; (e) represents and warrants that, as of the date
of this First Amendment, each of the Credit Agreement and the Loan Documents
will constitute the Subsequent Lender’s duly authorized, legal, valid, binding
and enforceable obligation; (f) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other Loan Document; (g) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof together with such
powers as are reasonably incidental thereto; and (h) if the Subsequent Lender is
organized under the laws of a jurisdiction outside the United States, has
delivered to the Administrative Agent completed and signed copies of any forms
that may be required by the United States Internal Revenue Service in order to
certify the Subsequent Lender’s exemption from United States withholding taxes
with respect to any payments or distributions made or to be made to it in
respect of the Loans or under the Credit Agreement or such other documents as
are necessary to indicate that all such payments or distributions are subject to
such taxes at a rate reduced by an applicable tax treaty. As of the date of this
First Amendment, the Subsequent Lender shall be a party to the Credit Agreement
and the other Loan Documents and, to the extent provided in this Section 3,
shall have the rights and obligations of a Lender thereunder and shall have the
title of “Documentation Agent”. From and after the date hereof, the
Administrative Agent shall, to the extent received from the Borrowers, make all
payments under the Credit Agreement in respect of the interest of the Subsequent
Lender acquired pursuant to this Section 3 (including, without limitation, all
payments of principal and interest with respect thereto) to the Subsequent
Lender as a Lender under the Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

9. The Credit Agreement is hereby deemed amended to reflect the increase in the
Commitments evidenced hereby and the addition of the Subsequent Lender as a
Lender under the Credit Agreement, and Schedule 2.01 attached hereto is hereby
substituted in lieu of the pre-existing Schedule 2.01 to the Credit Agreement,
to reflect the joinder of the Subsequent Lender.

10. The Borrowers represent and warrant to the Lenders that after giving effect
to this First Amendment (a) the representations and warranties of the Borrower
and each other Loan Party contained in the Loan Agreement or any other Loan
Document are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties (i) relate
solely to an earlier date (in which case such representation and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and (ii) have been modified to reflect events occurring after the
date of the Loan Agreement, as same have been disclosed publicly or in writing
to the Agent on or before the date hereof or are permitted or not prohibited
under the Loan Documents, and (b) no event has occurred and is continuing which
constitutes a Default or an Event of Default.

11. Each Borrower represents and warrants as follows:

 

  (a) It has taken all necessary action to authorize the execution, delivery and
performance of this First Amendment.

 

  (b) This First Amendment has been duly executed and delivered by each Borrower
and constitutes the Borrower’s legal, valid and binding obligations, enforceable
in accordance with its terms.

 

  (c) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by each
Borrower of this First Amendment

12. Except as expressly amended hereby, the remaining terms and conditions of
the Credit Agreement shall continue in full force and effect. All future
references to the “Credit Agreement” shall be deemed to be references to the
Credit Agreement as amended by this First Amendment, each reference to “Lender”
shall include the Subsequent Lender, and each reference to “hereof,”
“hereunder,” “herein” or “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the date hereof refer to the Credit
Agreement as amended by this First Amendment. It is intended that this First
Amendment, which may be executed in multiple counterparts, shall be governed by
and construed in accordance with the laws of the State of New York.

13. This First Amendment shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto.

14. For the purpose of facilitating the execution of this First Amendment as
herein provided and for other purposes, this First Amendment may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute and be one
and the same instrument. Facsimile signatures shall have the same legal effect
as originals.

[Remainder of Page Intentionally Left Blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement
under seal as of the date first written above.

 

 

THE GC NET LEASE REIT OPERATING

PARTNERSHIP, L.P.,

a Delaware limited partnership

  By:  

GRIFFIN CAPITAL NET LEASE REIT,

INC., a Maryland corporation, its General

Partner

    By: /s/ Joseph E. Miller     Name:  Joseph E. Miller    
Title:    Authorized Officer  

WILL PARTNERS REIT, LLC,

a Delaware limited liability company

  By:  

THE GC NET LEASE REIT OPERATING

PARTNERSHIP, L.P., a Delaware limited

partnership, Sole Member

   

By: GRIFFIN CAPITAL NET LEASE

       REIT, INC., General Partner

           By: /s/ Joseph E. Miller            Name: Joseph E. Miller    
       Title:   Authorized Officer  

THE GC NET LEASE (SYLMAR) INVESTORS,

LLC, a Delaware limited liability company

  By:  

THE GC NET LEASE REIT OPERATING

PARTNERSHIP, L.P., a Delaware limited

partnership

   

By: GRIFFIN CAPITAL NET LEASE

       REIT, INC., a Maryland corporation,

       its General Partner

           By: /s/ Joseph E. Miller            Name: Joseph E. Miller    
       Title:   Authorized Officer

[Signatures Continued on Next Page]

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

RENFRO PROPERTIES LLC, a California

limited liability company

By:  

THE GC NET LEASE REIT OPERATING

PARTNERSHIP, L.P., a Delaware limited

partnership

 

By: GRIFFIN CAPITAL NET LEASE

       REIT, INC., a Maryland corporation,

       its General Partner

        By: /s/ Joseph E. Miller         Name: Joseph E. Miller  
      Title:   Authorized Officer

THE GC NET LEASE (LOVELAND) INVESTORS,

LLC, a Delaware limited liability company

By:  

THE GC NET LEASE REIT OPERATING

PARTNERSHIP, L.P., a Delaware limited

partnership

 

By: GRIFFIN CAPITAL NET LEASE

       REIT, INC., a Maryland corporation,

       its General Partner

         By: /s/ Joseph E. Miller          Name: Joseph E. Miller  
       Title: Authorized Officer

[Signatures Continued on Next Page]

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE GC NET LEASE (REDMOND)

INVESTORS, LLC, a Delaware limited liability

company

  By:  

THE GC NET LEASE (REDMOND)

MEMBER, LLC, a Delaware limited

liability company

    By:  

THE GC NET LEASE REIT

OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership

      By:  

GRIFFIN CAPITAL NET LEASE

REIT, INC., a Maryland

corporation, its General Partner

    By:  

/s/ Joseph E. Miller

    Name: Joseph E. Miller     Title: Chief Financial Officer

KEYBANK NATIONAL ASSOCIATION, as

Agent and as a Lender

By:  

/s/ Christopher T. Neil

Name:   Christopher T. Neil Title:   Senior Relationship Manager BANK OF
AMERICA, N.A. By:  

/s/ James Johnson

Name:   James Johnson Title:   Senior Vice President NORTH SHORE COMMUNITY
BANK & TRUST COMPANY By:  

/s/ Christopher J. Newton

Name:   Christopher J. Newton Title:   Managing Director

[Signatures Continued on Next Page]

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK By:  

/s/ Lee Surtees

Name:   Lee Surtees Title:   Director

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

LENDER COMMITMENTS

 

Name    Commitments      Applicable
Percentage  

KEYBANK, NATIONAL ASSOCIATION

   $ 35,000,000         30.43 % 

BANK OF AMERICA, N.A.

   $ 35,000,000         30.43 % 

NORTH SHORE COMMUNITY BANK & TRUST COMPANY

   $ 10,000,000         8.71 % 

REGIONS BANK

   $ 35,000,000.00         30.43 % 

TOTAL

   $ 115,000,000         100 % 

Schedule 2.01